Citation Nr: 9922212	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  94-00 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
skull fracture with organic brain syndrome and history of 
concussion, currently rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
left ankle fracture, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his parents


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to June 
1979.  This case was remanded by the Board of Veterans' 
Appeals (Board) in December 1995 to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, for additional development.  It was returned to the 
Board in April 1999.

A June 1996 rating decision deferred adjudication of the 
issues of entitlement to service connection for headaches and 
for a neck disorder, including as secondary to service-
connected disability, until additional evidence could be 
obtained, including VA examination.  No subsequent 
adjudication of the deferred issues is on file.  The Board 
also notes that in a conference with the undersigned before 
an April 1999 videoconference hearing, the veteran and his 
representative indicated that the veteran is also seeking 
increased evaluations for his depressive, low back and 
seizure disabilities.  These matters are referred to the RO 
for appropriate action.


REMAND

The claims file does not contain any outpatient records after 
September 1996, and the veteran testified at his video 
conference hearing before the undersigned in April 1999 that 
there were outstanding VA outpatient treatment records that 
should be obtained prior to adjudication of the issues on 
appeal.  In addition, in a conference prior to the hearing, 
the veteran and his representative indicated that the veteran 
would be submitting a notice of disagreement with respect to 
the RO's denial of his claim for a total rating based on 
unemployability due to service-connected disabilities.

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should request that the 
veteran identify the complete names, 
addresses and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to any 
pending claim.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file all records 
identified by the veteran which are not 
already of record.

2.  When the above development has been 
completed, the veteran should be afforded 
a VA examination by a physician with 
appropriate expertise to determine the 
current severity of his service-connected 
left ankle disability.  The claims files, 
including a copy of this REMAND, must be 
made available to the examiner for proper 
review of the medical history.  The 
examination report is to reflect whether 
such a review of the claims file was 
made.  Any tests or studies deemed 
warranted, including X-rays, should be 
conducted.  The examiner should describe 
all symptomatology specifically due to 
the veteran's service-connected left 
ankle disability.  Tests of joint 
movement against varying resistance 
should be performed by the orthopedist.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should also be described.  The 
orthopedist should be requested to 
identify any objective evidence of pain 
or functional loss due to pain.  The 
specific functional loss due to pain 
should be identified, and to the extent 
possible, the examiner should provide an 
assessment of the degree of severity of 
any pain present.  The examiner should 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the physician 
should so state.  The examiner also 
should provide an opinion on the impact 
of the veteran's service-connected left 
ankle disability on his employability.  
The rationale for all opinions expressed 
should be explained.

3.  The veteran should also be afforded a 
VA examination by a physician with 
appropriate expertise to determine the 
current severity of his service-connected 
status post skull fracture with organic 
brain syndrome and history of concussion.  
The claims files, including a copy of 
this REMAND, must be made available to 
the examiner for proper review of the 
medical history.  The examination report 
is to reflect whether such a review of 
the claims file was made.  Any tests or 
studies deemed warranted should be 
conducted.  The examiner should describe 
all symptomatology specifically due to 
the veteran's service-connected status 
post skull fracture with organic brain 
syndrome and history of concussion.  The 
examiner also should provide an opinion 
on the impact of the veteran's service-
connected status post skull fracture with 
organic brain syndrome and history of 
concussion on his employability.  The 
rationale for all opinions expressed 
should be explained.

4.  If a timely notice of disagreement 
with the denial of a total rating based 
on unemployability due to service-
connected disabilities is received, the 
RO should also arrange for appropriate VA 
examinations of the veteran's other 
service-connected disabilities, to 
include opinions on the impact of the 
disabilities on the veteran's ability to 
work.  

5.  Thereafter, the RO should review the 
claims file and ensure that all 
developmental actions, including the 
medical examinations and requested 
opinions, have been conducted and 
completed in full.  The RO should then 
undertake any other indicated development 
and readjudicate the issues on appeal, to 
include consideration of 38 C.F.R. 
§§ 3.321(b)(1) and 4.7, as well as 4.40 
and 4.45 and DeLuca v. Brown, 8 Vet.App. 
202 (1995).  If appropriate, the RO 
should also readjudicate the claim for a 
total rating based on unemployability due 
to service-connected disabilities.

6.  If the benefits sought on appeal are 
not granted to the veteran's satisfaction 
or a timely notice of disagreement is 
received with respect to any other 
matter, to include the denial of 
entitlement to a total disability rating 
based on unemployability due to service-
connected disabilities, the RO should 
issue a supplemental statement of the 
case on all issues in appellate status 
and provide the veteran and his 
representative with an opportunity to 
respond.  The veteran should also be 
informed of the requirements to perfect 
an appeal with respect to any new issues.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  All 
issues properly in appellate status should be returned to the 
Board at the same time.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



